PER CURIAM.
All of the findings of fact appearing in the written opinion of the judge of the tax court, 3 N.J.Tax 576 (Tax Ct.1981), including those which were derived by inference from the stipulation of facts and documentary exhibits as well as those here challenged on appeal as matters of law and thus said to be beyond *445the determination of the trial judge as a matter of fact, might reasonably have been reached upon the record in the tax court and we will not disturb them. Mayflower Securities v. Bureau of Securities, 64 N.J. 85, 312 A.2d 497 (1973). The conclusions of law applied to these findings are sound.
We affirm substantially for the reasons set forth by Judge Andrew.